Citation Nr: 1200796	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-377 80	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A) or being housebound.


REPRESENTATION

Veteran represented by:	Michael Brown, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007 and February 2009 rating decisions, in which the RO denied the Veteran's claims for SMC based on the need for A&A or being housebound, respectively.  The Veteran perfected an appeal in March 2010.

As noted above, in a February 2009 rating decision, the RO denied entitlement to SMC based on the need for A&A or being housebound.  In response to a March 2009 notice of disagreement (NOD), the RO issued an SOC on March 12, 2010.  On May 20, 2010, the RO received from the Veteran's attorney a VA Form 21-4138 dated March 22, 2010, stating that it was an official NOD to the recent denial of the Veteran's claim for A&A or being housebound, and accompanied by a VA Form 9 also dated March 22, 2010, on which box 9.A. was checked, indicating that the Veteran wanted to appeal all of the issues listed on the SOC and any SSOCs that the RO sent him.  The Board construes this VA Form 9 as a timely-filed substantive appeal with regard to the denial of entitlement to SMC based on the need for A&A or being housebound.  See Gomez v. Principi, 17 Vet. App. 369 (2003) (holding that the penalty of dismissal for failure to file a substantive appeal is expressly permissive).

The issue of SMC based on the need for A&A or being housbound was remanded in July 2010 for further development.

Although the Veteran initially requested a DRO (Decision Review Officer) hearing, the Veteran withdrew his request in an August 2011 written statement.  An informal conference was held with his attorney in lieu of a hearing. 



FINDING OF FACT

The preponderance of the evidence shows the Veteran's service-connected disabilities do not render him unable to care for daily personal needs without regular assistance from others or to protect himself from the hazards and dangers of his daily environment; nor do they render him housebound.


CONCLUSION OF LAW

The criteria for SMC based on the need for the regular A&A of another person or due to being housebound are not met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran was provided notice of the VCAA pertaining to special monthly compensation in July 2007 prior to the initial adjudication of his claim.  An additional letter was sent in September 2010.  The VCAA letters indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  The Veteran also received notice pertaining to the downstream disability rating and effective date elements of the claim, with subsequent adjudication of his claim in a March 2010 Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Although the readjudication of his claim was prior to the September 2010 VCAA letter and the letter did not inform the Veteran of the five elements of a service connection claim; the Veteran has not been prejudiced by such.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, none of the five elements in a service connection claim is relevant to the Veteran's claim for SMC based on the need for A&A or being housebound.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC is sufficient to cure a timing defect).  Thus, all notice requirements were met.

The Veteran was afforded a VA examination in June 2009.  The examination, combined with treatment reports, were thorough in nature and adequate for the purposes of deciding this claim.  The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and his attorney.  Specifically, the information and evidence that have been associated with the claims file consists of the Veteran's VA treatment records, an examination report, and various statements made by the Veteran and his representative, on his behalf.  Although the evidence of record reflects that the Veteran may have been treated at a local pain clinic, there is no reasonable possibility that these records would substantiate the Veteran's claim.  The evidence shows that the Veteran has a significant nonservice-connected back disability that affects his mobility and ability to function for which he receives treatment at a local pain clinic.  These records would not address the question of current severity of his service-connected PTSD symptomatology and its impact on his ability to function on a daily basis, any available pain clinic records would be far outweighed by more contemporaneous and probative VA hospitalization and treatment records and the comprehensive recent VA examination dated in June 2009.  

Consequently, as the Board is directed to avoid remanding a claim that would not result in any additional benefit to the Veteran, this writing decides the Veteran's claim on appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

In summary, the pertinent provisions of the VCAA have been satisfied.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2011).

II.  Regular A&A or Housebound Status

Compensation at the A&A rate is payable when a Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular A&A.  38 U.S.C.A. § 1114(l).

Determinations as to the need for A&A must be based on the actual requirement of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of the upper extremities, or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  SMC based on the need for regular A&A is a greater benefit than SMC on account of being housebound.  38 U.S.C.A. § 1114(l), (s).

The regulations also provide additional compensation on the basis of being housebound where the Veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.

A Veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

The Veteran asserts he is entitled to SMC based on the need for A&A or being housebound due to the medications that he takes for his service-connected disabilities-Fluoxetine HCL, Alprazolam, Hydroxyzine Pamoate, Mirtazapine, Seroquel, Zolpidem Tartare.  He argues that his medications make him dizzy and that his wife and daughter care for him.

The Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 100 percent disabling, and for residuals of a chip fracture of the right elbow, rated as noncompensable.  These ratings have remained unchanged since December 1, 1998.

The Board has carefully reviewed the evidence of record, but finds that the overall evidence of record does not support a finding that the Veteran meets the criteria for SMC based on the need for A&A or being housebound.

None of the several medical reports in the claims file reflects the Veteran is incapable of attending to his activities of daily living, or that he is housebound.

Indeed, the medical records in the claims file reveal that the Veteran presented for his examination alone.  In fact, February 2007, November 2007 and October 2008 VA treatment records reflect that the Veteran was treated in clinic at the hospital.   An August 2008 VA treatment record notes that the Veteran also received treatment at a local pain management clinic.  

A December 2008 VA treatment record reflects that the Veteran was able to perform self-care activities of daily living; transfer independently; and ambulate independently.

A January 2009 A&A examination report noted that the Veteran suffered from dizziness for 14 years that has progressively worsened.  On a typical day he might travel to the local corner store, VA clinic, or the bank.  He occasionally falls.  His wife and daughter have to help him bathe (and other hygiene help), but that he could feed himself.  He could walk up steps, but has difficulty standing for any great length of time because of his back pain.  And that, he could not be left home alone because he might leave the gas on because of his psychiatric disability.  The VA examiner noted that the Veteran was not housebound.  

The VA examiner stated that the Veteran does not require assistance with bathing, shaving, stair use, and medication management due to any physical disability.  His impairment is not due to his prescribed medication for his service-connected psychiatric disorder.  But, due to his physical limitation from his non-service-connected back disability, as well as the psychiatric disturbance itself.

The Board finds the Veteran's statement that he was "unable to left home alone because he may leave the gas on" as not credible.  The psychologist's and VA examiner's perception combined with "self-interested" statements that the Veteran has made throughout the appeal undermines the veracity of his statements.  Specifically, the evidence reflects that the Veteran handles his own finances; has been found competent to handle his own finances by the VA; engages in banking transactions; maintains and adheres to a complex prescription medication schedule; and all follow-up health care treatment, as well as buy groceries and feed himself.

In sum, the report shows that the Veteran was able to walk without assistance and leave home on a daily basis.  This establishes clear evidence that the Veteran was NOT housebound.  Additionally, the examiner did not indicate that the Veteran required hospital, nursing home, or other institutional care, or other skilled services.

In addition to above examination report, there is no evidence that the Veteran suffers from the anatomical loss or loss of use of both feet or one hand and one foot, that he is blind or that he is permanently bedridden or so helpless as to be in need of regular A&A.  

Moreover, the Veteran does not have, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability, involving different anatomical segments or bodily systems.  In other words, beyond PTSD, the Veteran has one additional disability (elbow) ratable at 0 percent.  

The preponderance of the evidence fails to show that the Veteran requires the regular A&A of another to assist him in protecting himself from the hazards of his home environment, or that he is housebound.  Thus, the Board finds the preponderance of the evidence is against the claim and the benefit sought on appeal is denied.  38 C.F.R. §§ 3.50, 3.352.


ORDER

SMC based on the need for A&A or being housebound is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


